Citation Nr: 0427578	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of injuries 
and disability involving the right shoulder, both hands and 
wrists, and back including arthritic involvement.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1946 to April 1947.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran provided testimony before a Hearing Officer at 
the RO in June 2000; a transcript is of record.  

Testimony was again given by the veteran before a Veterans 
Law Judge via video conferencing in January 2003, of which a 
transcript is also of record.

The case was remanded by the Board in May 2003 for specific 
development of the evidence.

The veteran and his son also provided testimony before 
another Veterans Law Judge at the RO in July 2004; a 
transcript is of record.

Under 38 U.S.C.A. § 7102, a Board proceeding may be assigned 
to an individual Veterans Law Judge or a panel of not less 
than three.  Because hearings were held by two different 
Veterans Law Judges in this case; and since, pursuant to 38 
U.S.C.A. § 7107(2)(c), each must sign the decision; and since 
a panel cannot consist of only two Veterans Law Judges, the 
decision herein will be signed by a panel of three.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issues on appeal.

2.  The veteran had traumatic amputation of portions of two 
fingers on his left hand prior to service; however, in 
service he developed additional left hand and wrist problems 
which were unrelated to but exacerbated disability as a 
result of prior amputations and cannot be dissociated from 
service.

3.  Credible evidence establishes that the veteran 
experienced injuries in service when he fell from a truck and 
landed on his right shoulder and hands, and when a field 
stove hit his back.

4.  Credible evidence including medical opinion establishes 
that the veteran experienced right shoulder, bilateral hand 
and wrist, and back injuries and other disability in and 
immediately after service, has had chronic disability in 
those areas since service to include arthritic involvement, 
and none are dissociable from in-service origins. 



CONCLUSION OF LAW

Residuals of injuries and disability involving the right 
shoulder, both hands and wrists, and back including arthritic 
involvement, are reasonably due to service and/or reflect 
aggravation of preservice injury.  38 U.S.C.A. §§ 1110, 1131, 
5103 (West 2002) 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein, the Board notes 
that additional evidence might be available if further 
attempts were undertaken to pursue it.  Numerous attempts 
were made by the RO to obtain service records without 
success; it does not appear that there are any available.  
The case was remanded by the Board in 2003 for development of 
the evidence.  All of the available post-service clinical 
evidence cited by the veteran is of record.  On three 
occasions, the veteran has provided testimony, and 
throughout, he has submitted several pertinent lay statements 
to support his contentions.  Recent VA examinations have been 
comprehensive and the opinions rendered in association 
therewith have been detailed and precise.  Accordingly, 
although perhaps not optimal, there appears to be an adequate 
evidentiary basis for satisfactorily resolving the issues at 
this time.  There appears to be no need for further delay on 
these matters, and given the actions taken herein, the Board 
can stipulate that adequate development and notice has taken 
place to fulfill all regulatory requirements, to preserve all 
due process, and that Board action to address this issue 
within this decision is certainly in the veteran's best 
interests.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 3.307, 
3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c) (2003).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated during service.  SeeVAOPGCPREC 82-90 
(July 18, 1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records are not of record, and attempts to 
obtain such records have been unproductive.  It appears that 
records may have been lost in the NPRC fire in St. Louis.  

In service, official documents show that he entered service 
at Camp Atterbury, IN; the veteran's military occupational 
specialty was as a photo lithographer.  He qualified on the 
M-1 rifle in July 1946.  His separation document reflects 
that he attended special schooling in map reproduction at Ft. 
Belvoir, VA.

In his initial claim, filed on a VA Form 21-4138 dated in 
October 1998, the veteran reported that while he was at Ft. 
Belvoir, he was treated for severe arthritis and again at 
Yuma, AZ before discharge.  The veteran attached copies of 
treatment records from a private physician, LJ, M.D., and at 
the Wellborn Clinic wherein he has had ongoing care for 
arthritis throughout his body and (surgical) replacement of 
both shoulders.  He stated that he had not previously filed 
because he had not understood that VA could assist him with 
care.

On a National Archives and Records Administration (NARA) Form 
1-3055, dated in May 1999, the veteran stated that in 
service, he had been treated for arthritis while "unassigned" 
at White Sulphur Springs, WV; that he was treated for 
arthritis in 1946 while at Ft. Belvoir, VA when assigned to 
the technical school there; and that he was later admitted to 
the hospital there for a back injury which was incurred while 
lifting a field stove, and after the fall from the truck 
injured his shoulder.  He said he was subsequently also 
treated for the back injury and arthritis in 1947 when 
stationed with the Corps of Army Engineers at Yuma, AZ.

In further correspondence associated with the NARA document, 
the veteran stated that early in service, when he was at 
White Sulphur Springs., WV, as yet unassigned, he was seen 
for prostate problems.  He further stated that while at 
Belvoir in August 1946, he had swollen hands and aching 
joints which was thought to be arthritis.  He stated that a 
request was made by the physicians at Belvoir through the 5th 
Army HQ in Washington, D.C., that he be transferred to a dry 
climate for his arthritis.  Accordingly, he was initially put 
into aerial photography at Yuma, AZ, but because the 
condition of his hands was so bad, he still could not do the 
work, and was then put into map reproduction at the Yuma Army 
Corps of Engineers Test Board.  He further stated that he had 
injured his back while lifting a field stove while in Yuma, 
and also fell from a truck and injured his shoulder.  He was 
treated at Yuma branch hospital for the injuries and assigned 
as Post HQ photographer.  He gave the names of others who 
were there including the post commander.  He stated that he 
thought that some of the people who were stationed there with 
him were still alive and perhaps they could give more 
information on his claim.

The veteran reported that Social Security Administration 
(SSA) had granted him disability benefits from 1985, and some 
records from SSA were added to the file.  One such report, 
from JEH, M.D., was to the effect that he had seen the 
veteran for problems with various joints since March 1982.  
Since then he had problems in various other joints as well.  

Clinical records were received from a number of private 
facilities and physicians including Dr. J, commencing in 
1991, during which time the veteran was seen for arthritis 
involving multiple joints including the right hand and wrist, 
right thumb, knees, and both shoulders; he underwent 
bilateral shoulder surgeries, among other care.

The veteran and his son have endeavored to obtain lay 
statements from various individuals who were with him in 
service.  One such statement, from the wife of JK was to the 
effect that although her husband had been ill and disabled 
with Parkinson's Disease and had a very short attention span, 
he nonetheless recalled the veteran being with him in Yuma.  

A statement was received from JRT, dated in 2000, to the 
effect that:

I entered the U.S. Army and met (the 
veteran) at Ft. Atterbury, Indiana.  We 
later were transferred together to 
Ashford General Hospital, at White 
Sulphur Springs, W. Va., where we served 
as truck drivers in the motor pool.  We 
were later reassigned to Ft. Belvoir, 
Virginia to begin six weeks of basic 
training.  While at Ft. Belvoir, (the 
veteran) fell from a truck injuring his 
back and arm.  It is my belief that he 
was treated by physicians for these 
injuries.  He continued to have swelling 
in his hand and wrist.  Shortly after 
this he was sent to a(n) aerial 
photograph school and I was sent back to 
Ft. Atterbury for reassignment.  This was 
the last time I saw (the veteran).  We 
later corresponded while he was stationed 
in Arizona.  [emphasis added]

A statement was received from LAJ, M.D., dated in February 
2000, regarding his ongoing care of the veteran for joint 
pain.  Dr. J noted that on reviewing the veteran's clinical 
records from other facilities, he had been first seen at the 
Wellborn Clinic in March 1974, when the physician seeing him 
there had stated that he complained of "arthritis in his 
hands and legs, and this has been going on for at least 20 
years".  Dr. J's first visit with the veteran was in 1983 
since which he had been also seen by a rheumatologist at the 
Wellborn Clinic.

Another statement was received from LJ, M.D., dated in May 
2000, to the effect that he had again reviewed the records 
from the first care received by the veteran in December 1981 
when he was having pain in his right shoulder which seemed to 
start after a fall at work 15 years prior to that 
appointment.  There was also a mention in the chart that 
several of his family members had arthritis.  Dr. J opined 
that: "There appears to be a relationship between the initial 
development of right shoulder pain and a fall indicating that 
the trauma of the fall was related in part to later 
development of arthritis".  [emphasis added]

At the personal hearing at the RO in June 2000, the veteran 
testified that he had known the affiant Mr. T for years, and 
that they were about the same age.  He stated that in 
service, Mr. T had witnessed the veteran's fall from the 
truck in service when he landed on his right shoulder.  He 
was seen at the time and given light duty for both his hands 
and shoulder.  Tr. at 3-4.  He reiterated that his arthritis 
became so bad in service that about 10 months after entrance, 
the military transferred him from Belvoir to duty in the 
desert.  Tr. at 6-7.  

He indicated that within the first six months of separation 
from service, he was seen for his hands, back and shoulder by 
a physician in his hometown.  The veteran stated that he had 
tried to get records from that location, but there were none 
available for the physician who is now deceased.  Tr. at 9-
10, 12.  He stated that he was first diagnosed with arthritis 
in service.  Tr. at 10.  

At the hearing held in January 2003, the veteran reiterated 
the list of in-service assignments.  He stated that he had 
lost two fingers prior to service but entered service anyway, 
with that being well known to those who examined him at 
entrance, but not having any other orthopedic disabilities.  
He stated that the incident involving his shoulder occurred 
when he was on bivouac and he and another soldier or two were 
loading a field stove on the back of a truck.  Someone lost 
their balance and grip on the stove and two of the soldiers 
fell out of the truck.  He fell on his right shoulder and it 
developed an aching immediately with limitation of motion.  
He also had developed blisters on his hands from work on 
base, and from about the same time, he had developed hand 
pain, both hands, one worse than the other, as well as 
shoulder pain.  Tr. at 4-5.  He said that the physician at 
Belvoir had said that about the only thing that could be done 
to help him was for him to be reassigned to a warmer climate, 
and that was why they sent him to Arizona.  Tr. at 5.  Right 
after his separation from service, he started going to 
chiropractors for his back, and took pain killers, but that 
it generally did not bother him as much as his shoulders do; 
he said he has taken virtually every kind of arthritis 
medicine he could without much benefit.  Tr. at 5-6.  

He worked for a plant after service where his job was not 
strenuous, but even with that, he was unable to work for 
long.  Tr. at 6-7.  With regard to his back, he indicated 
that at the time of the stove incident, he fell towards his 
face but landing on his shoulder and somehow the stove hit 
him in the back.  Tr. at 7-8.  He clarified that his right 
shoulder was the one that gives him the most problem.  Tr. at 
8.  

He said that when he received care for the shoulder, he also 
received paraffin treatments for his hands, which gave him 
some relief and reduced the swelling.  He said he was 
hospitalized for about two months for this care.  Tr. at 8-9.  
He further clarified that he had had chiropractic care for 
his back within two weeks of service, and that he also 
treated his shoulder then but not his hands.  Tr. at 10.  He 
went to one or another chiropractor after service for at 
least a year or two and since then, he had most benefit from 
Aspirin.  Tr. at 10.  

He said that the first time after service that a physician 
had told him he had arthritis in his various joints was when 
he was working for a company for whom he worked 23 years, and 
it was probably in about the early 1960's; he left there on 
disability in 1980 when he was 58 years of age.  Tr. at 12.  
Since then, he has only worked now and then when one of his 
friends found something for him to do, but nothing strenuous.  
Tr. at 12-13.  The veteran asked that he be afforded a VA 
examination to determine the nature and etiology of his 
arthritic problems.  

After the Board remanded the case in 2003, additional 
clinical records were received from various facilities and 
physicians who had seen the veteran after service.  Many of 
the records from the SSA file were included therein.  They 
did not provide significant additional information to that 
provided above by Dr. J.

An extensive VA examination was undertaken in February 2004, 
comprehensive reports from which are of record.  On the 
evaluation, the veteran reported that as a youth of 17, he 
had suffered a high energy injury to his left hand on a 
machine in a die shop with amputation of the long and ring 
fingers of the left hand at the base of the proximal 
phalanges of both digits.  He had had no other hand problems 
at that time or when he entered service.  

The veteran stated that in service, he had developed 
bilateral hand and wrist swelling after doing activities such 
as cutting grass.  He was eventually sent to a facility in 
Arizona but this did not provide much relief and he was 
discharged.  The veteran described an injury to his right 
shoulder when he fell from a truck while moving a heavy 
stove.  He said he struck the right shoulder directly and has 
continued to have problems ever since.  He had also had back 
problems as well.

The examiner described the veteran's current problems in 
great detail.  He opined that the extensive history of 
multiple joint involvement suggested a possibility of some 
sort of rheumatoid variant but that this had not been 
otherwise confirmed.  [emphasis added]


The examiner concluded that 

(t)he veteran has undergone right total 
shoulder arthroplasty, left shoulder 
hemiarthroplasty.  The shoulder disease 
does appear to be related to the 
patient's index event that occurred in 
the 1940's.  It is likely he suffered a 
rotator cuff at at the time of the impact 
on the right shoulder.  This would 
explain the development of progressive 
rotator cuff disease and perhaps the 
development of a cuff arthropathy.  It is 
unclear what the radiographic appearance 
of the shoulder was prior to performance 
of arthroplasty.  Nonetheless the patient 
did develop arthrosis about the shoulder 
requiring conductive total shoulder 
arthroplasty.  Presumably this surgery 
was necessitated by the sequence of 
events that followed that event.

However, there is no such index event for 
the left shoulder.  The patient has gone 
on to develop rotator cuff disease and 
probable rotator cuff arthropathy of the 
left shoulder.  This requires conduct of 
an arthroplasty consisting of insertion 
of an oversized hemi with an attempted 
rotator cuff repair.  It is considered 
more likely than not that [with regard 
to] the patient's left shoulder problem 
there is no etiologic relationship to the 
injury that occurred in the 1940's 
referred to by the patient.  Thus to say 
it appears that the two shoulders have 
somewhat distinct etiology for 
development of pathology as best can be 
determined from piecing together the 
record.

In respect to the patient's hand and 
wrist, it appears that the patient 
suffered an injury to the ligamental 
structures of the right wrist in the 
past.  This has led to the development of 
a slack wrist with profound arthrosis.  
It is felt the patient would likely 
benefit from arthroplasty or perhaps even 
arthrodesis of the right wrist, a surgery 
he is contemplating.  In respect to the 
rest of the right hand, the patient does 
have profound limitation of motion of the 
proximal interphalangeal, 
metacarpophalangeal and distal 
interphalangeal joints of the digits of 
his right hand.  He has also required 
thumb suspension plasty on the right 
side.

The etiology of these findings is 
unclear.  However, the patient does have 
the history of profound hand and wrist 
swelling that arose while in the 
military.  It is conceivable this patient 
has some variant of rheumatoid arthritis 
although the most likely etiology for the 
patient's wrist problem on the right side 
is trauma that he has not related in the 
history.

If the patient does indeed have a variant 
of rheumatoid arthritis, and this 
affliction first presented itself while 
in the military, there is justification 
for his claim that the problems with his 
right hand and far less likely right 
wrist, arose from an affliction that 
presented during military service and is 
therefore related to same.  [emphasis 
added]

The examiner further opined:

In respect to the patient's left hand, 
the amputations obviously were performed 
prior to the patient entering military 
service.  Therefore  there is no 
relationship between the amputation of 
the long and ring finger of the left hand 
and the patient's military service.  

However, the most striking findings about 
the left hand are the degree of arthrosis 
of the metacarpophalangeal, proximal 
interphalangeal, and distal 
interphalangeal joints of the index and 
long finger.  Despite these profound 
changes there are only minimal arthritic 
changes radiographically about the wrist 
although there is significant limitation 
of range of motion.  It is difficult to 
piece together an explanation for the 
problem.  However, one must again refer 
to the index complaint in the 1940's of 
the lateral hand and wrist swelling and 
pain for which the patient was eventually 
discharged.  It is considered more likely 
than not that the patient did have some 
variant of rheumatoid arthritis or other 
form of systemic arthropathy first 
manifesting itself in the military.  This 
affliction, although its nature is 
unclear, has presumably led to the 
development of arthrosis of the 
aforementioned articulations with the 
secondary loss of joint mobility, 
persistent pain, and stiffness.  It is 
therefore considered more likely than not 
that there is an etiological relationship 
between events presenting themselves 
while in the military and the degree of 
impairment of the left hand exhibited 
today. [emphasis added]

With regard to the back, the examiner opined:

In respect to the patient's lumbar spine, 
there is no clear cut etiological 
relationship between any event occurring 
in the military and the development of 
his lumbar degenerative disk disease and 
retrolisthesis.  He does have spondylitic 
changes at multiple levels in the 
thoracic and lumbar spine.  This may 
reflect a systemic affliction, possibly 
one that was also reflected by changes in 
the hands and wrists first presenting 
while in the military.  However, this 
etiological relationship has not been 
established and it remains conjectural as 
to whether or not there is an association 
between the patient's hand and wrist 
problems presenting while in the military 
and the development of lumbar 
spondylosis.  It is considered more 
likely than not that the patient's lumbar 
spondylosis bears no etiological 
relationship to the events that occurred 
while in the military.  [emphasis added]

Finally, with regard to the shoulders, the examiner opined:

It would be helpful in piecing together 
the etiology of his shoulder problem to 
inspect the radiographs that were 
performed prior to conduct of the 
arthroplasty of both shoulders.  It is 
also recommended that the patient be 
assessed by a rheumatologist to render an 
opinion as to whether or not the patient 
does have a systemic form of arthropathy, 
either a rheumatoid variant or perhaps 
crystal disease such as chondrocalcinosis 
that might explain in part the stiffness 
of multiple digits and the development of 
profound arthritic changes at some.

It is of note that multiple X-rays were taken by VA in 
February 2004.  Degenerative changes are found in a variety 
of joints.  With regard to the right hand, the findings 
included:

Considerable degenerative changes at the 
wrist.  Raise the possibility of calcium 
pyrophosphate dihydrate deposition 
disease.  There appears to be widening of 
the space between the navicular and the 
lunate.  Proximal migration of the 
capitate.  This may be related to the 
calcium pyrophosphate dihydrate 
deposition disease.  [emphasis added]
 
The VA facility wherein the aforecited examination was 
undertaken does not have an in-house rheumatologist, so the 
case was forwarded to another VA facility which does have 
such a specialist.  An examination and evaluation took place 
in April 2004, report from which is of record.  The examiner 
noted the veteran's long and complicated history of joint 
problems.  Prior to the conduction of laboratory tests or 
evaluation thereof, and partly contingent thereon, the 
examiner concluded, in summary, that the veteran: 

Has diffuse osteoarthritis involving both 
hands, namely the proximal 
interphalangeal and distal 
interphalangeal joints, bilaterally.  
Based on the patient's history and 
examination, it is impossible to really 
determine how much of this is primary 
osteoarthritis, and how much may be 
secondary to previous trauma as related 
to his years in military service.  The 
clinical and radiographic findings simply 
confirm significant degenerative or 
osteoarthritic changes in these joints.  
The patient's right wrist problems appear 
to be more inflammatory in nature, and 
could be related to an inflammatory 
condition such as pseudogout or calcium 
pyrophosphate disease.  However, no 
chondrocalcinosis was noted on a recent 
wrist film, and no fluid has ever been 
obtained from the joint, which would be 
necessary in order to confirm such 
diagnosis.  It is also possible that the 
patient's wrist problems on the side 
could be related to previous trauma and 
secondary degenerative or osteoarthritic 
changes as well.

Bilateral shoulder arthroplasties.  The 
exact etiology of these remain unclear to 
me, though do seem to have been in 
association with bilateral rotator cuff 
tears.

Diffuse degenerative changes in the 
cervical and lumbar spine, consistent 
with osteoarthritis and degenerative disc 
disease.
 
The examiner opined that there was no clinical evidence to 
suggest a systemic form of arthritis, and the only 
potentially inflamed joint was the right wrist.  Although the 
cause remained unclear, it was his opinion that it was 
possible that this was related to severe degenerative joint 
disease from previous trauma or that he had pseudogout 
involving that joint alone, although not otherwise confirmed.  
[emphasis added]

Laboratory findings thereafter showed a low white blood count 
(4.7 with stated normal ranges of 4.8-10.8); high EOS with 
7.7% (and a stated normal of 0-6%); and negative RA.

At the hearing held in July 2004, the veteran, accompanied by 
his son, reiterated the nature of his in-service injuries and 
his post-service care and evaluations.  The testimony was 
similar to that provided on prior occasions and in written 
statements of record.

The veteran submitted a statement, dated in July 2004, from 
GC, who indicated that she had known the veteran since the 
mid 1940's at which time he complained of pain in his hand, 
back and shoulders.  She further indicated that she was 
unaware of any injury to those joints that he may have had 
since then.  The veteran's son later identified GC as the 
widow of one of the veteran's longtime fellow workers who 
came to know him soon after he returned from service.

Another statement was received from VJ, [whom the veteran's 
son has stated knew the veteran before, during and since 
service], who reported that since the 1940's, the veteran had 
had complaints of pain in the hands, back and shoulder since 
returning from service.  He knew of no injury sustained by 
the veteran since service with regard to those joints.  

A statement is of record from NM, widow of the veteran's 
younger brother, who had known the veteran since 1958 and 
could confirm that he had had problems in his shoulder, back 
and hand from that time to present.


Analysis

Unfortunately, there are no service medical records in this 
case.  However, this is certainly not the fault of the 
veteran, and in fact, need not be a significant detriment to 
the equitable resolution of the veteran's claim.  

In this instance, the veteran has endeavored with other 
family members and friends of long-standing to provide 
sufficient supplemental data to make up for the lack of 
official records, and to a great extent, has been successful 
in that regard.  

The Board finds the veteran's repeated sworn oral testimony 
and written documentation to various governmental sources 
including VA, SSA and NARA to be responsible, detailed, 
entirely credible and eminently reliable.  He has provided a 
written statement from an eye witness to his injuries in 
service.  He has provided written documentation from others 
who are capable of rendering their observations as to his 
circumstances and apparent disabilities from service to date.  

The veteran's stated history of the circumstances of his 
service, his assignments and his disabilities has been 
entirely consistent to physicians and lay persons alike since 
service.  They are consistent with the official records 
available, and appear entirely logical and straightforward 
without any enhanced personal agenda.  

His recitation of his assignments including to a warmer 
Arizona after the exacerbation of multiple joint problems is 
both consistent with the nature of his alleged disability and 
the available service records.  

And the post-service private and VA clinical information is 
adequate to essentially sustain his arguments.

Nonetheless, the Board will review the various joints 
involved, as some are more easily dealt with than others.  
Overall, it is noteworthy that there does not appear to be a 
single unequivocally determinable etiology for any of the 
disabilities in these specific joints.  There is still some 
medical difference of opinion as to what may play a part in 
some of his problems, i.e., whether there is now or has ever 
been a systemic element such as rheumatoid factor or the more 
recently suggested crystal disease such as chondrocalcinosis 
or the signs of possible calcium pyrophosphate dihydrate 
deposition disease that appeared on X-rays of his right 
wrist. 

However, as it turns out in this unique instance, while these 
alternative etiologies may be important for treatment and 
other medical purposes, they remain relatively minor to the 
ultimate adjudicative determination warranted.  That is 
because under regulatory guidelines, for a grant of service, 
whether there was trauma in service, or a disease process(es) 
first appeared in service, the resultant disability may be 
held to be reasonably due to service either on an incurrence 
or aggravation basis.

The veteran fell from a truck in service and landed on his 
right shoulder from which he had immediate pain and other 
symptoms.  He has had chronic right shoulder problems ever 
since, leading to eventual shoulder replacement.  Whether the 
current right shoulder problems are solely due to trauma, or 
also involve some sort of systemic problem as suggested by 
some medical experts, there is adequate credible basis 
including medical opinion to associate current right shoulder 
disability including arthritis with inservice origin.

With regard to the veteran's right wrist and hand, there is 
evidence that he may have traumatized the area during one of 
his inservice injuries.  However, there is also a suggestion 
that he initially developed some sort of systemic variant in 
service.  In either case, he has continued to have right 
wrist and hand problems in and since service which must be 
attributed to inservice origins.

Although the veteran had traumatic amputation of two fingers 
on his left hand prior to service, there is clear-cut 
evidence that he had additional left hand and wrist 
disability involving pain and swelling in and as a result of 
in-service causation, albeit his right wrist and hand were a 
great deal more dramatically impacted by the same 
causation(s).  And while it is not as clear what caused the 
left hand and wrist problems, there is a reasonable doubt 
which must be resolved in his favor that these began in 
service; and also, to some extent, certainly were 
superimposed on and/or may have aggravated any preexisting 
finger disability.  

Thus, whether it is concluded that the right and left hand 
and wrist problems were due entirely to in-service trauma, or 
whether the symptoms reflected some sort of underlying 
systemic problem comparable to rheumatoid arthritis, becomes 
irrelevant to the specific question at hand, since in either 
case, the disabilities are reasonably attributable to 
service.

The issue as to the veteran's back is again somewhat more 
convoluted.  It appears that he did injure his back in 
service when the field stove fell on him for which he has a 
corroborative eye-witness statement.  He has produced 
collateral lay statements which confirm that he has had back 
symptoms ever since service.  He has himself submitted 
credible testimony to the effect that he was seen by 
chiropractors for his back within a very short time of 
service separation and for some time thereafter.  And while 
there is no clear-cut sign of in-service systemic 
involvement, he certainly now has definitive evidence of 
osteoarthritis remarkably similar to that in his other 
involved joints.  

Thus, although the evidence of chronicity is not perhaps as 
strong in the case of his back as for the other aforecited 
joints, the Board finds that there is ample evidence and 
medical opinion to raise a doubt which must be resolved in 
his favor.  

In this regard, the Board would also note that the Court has 
admonished that there are additional constraints in cases in 
which service medical records are presumed detroyed, as is 
the case herein; specifically, the Board has a firm 
obligation not only to explain its findings and conclusions 
but consideration by the Board of the benefit of the doubt 
rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

In the grant of all of the benefits sought herein, the Board 
has been so mindful of O'Hare, particularly with regard to 
the veteran's back disability.  However, since, as in the 
case of other joints, there are alternative bases given in 
medical opinions as to the etiology and/or inception of the 
current disability, i.e., trauma, systemic disease, etc., all 
of which may be reasonably dated back to the veteran's period 
of service, given the collateral evidence of record, and 
resolving all reasonable doubt in the veteran's favor, 
service connection is warranted for a back disorder to 
include arthritis, as having reasonably been attributable to 
service. 



ORDER

Service connection for residuals of injuries and disability 
involving the right shoulder, both hands and wrists, and back 
including arthritic involvement, is granted. 


			
	HOLLY E. MOEHLMANN	WARREN W. RICE, JR.
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



